Citation Nr: 0524796	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  03-26 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for arteriosclerotic 
cardiovascular disease, status post-coronary artery bypass 
graft with history of hypertension, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased rating for duodenal ulcer, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for hyperthyroidism, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased (compensable) rating for 
prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from December 1952 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A December 2001 rating decision 
adjudicated the veteran's claim, and he submitted his notice 
of disagreement in March 2002.  The statement of the case 
(SOC) was issued in July 2003, and the veteran's substantive 
appeal was received within 60 days of the mailing of the SOC.  
Thus, the Board has jurisdiction of this appeal.

The veteran testified at a Travel Board in April 2005 before 
the undersigned Veterans Law Judge, who is designated by the 
Chairman of the Board to conduct hearings pursuant to 38 
U.S.C.A. § 7102 (West 2002).  Transcripts of the Travel Board 
and RO hearing testimony are associated with the claim file.

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2004) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In a September 2001 statement, the veteran 
asserted that he was totally disabled, and in his substantive 
appeal, he related that he had sought employment, but noone 
would hire him due to his disabilities.  The claim file 
reflects no evidence of a response by the RO to these 
assertions.  Age is not a factor in determining TDIU.  Thus, 
this matter is referred to the RO for appropriate development 
and action. 


FINDINGS OF FACT

1.  The veteran's heart disability is manifested by shortness 
of breath on any exertion, mild lower extremity edema, and 
angina.  Estimated METS is greater than 5 but less than 7.  
Left ventricular ejection fraction is 63 percent.

2.  More than one episode of acute congestive heart failure 
in the past year, or; workload of greater than 3 METs but 
not greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent, has not been more 
nearly approximated.

3.  The veteran's duodenal ulcer residuals manifest with 
heart burn one to two times a week, occasional constipation, 
diarrhea two to three times a week, and vomiting 
approximately twice a month.  Upper gastrointestinal tests 
revealed no remarkable pathology.

4.  Moderately severe; less than severe but with impairment 
of health manifested by anemia and weight loss; or, 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year has not been 
more nearly approximated.

5.  The veteran's hyperthyroidism manifests with some 
fatigue and resulting hypothyroidism.  Thyroid function is 
normal and continuous medication is required for control.  
Atrial fibrillation has not been manifested.

6.  Tachycardia, tremor, and increased pulse pressure or 
blood pressure have not been more nearly approximated.

7.  The veteran's prostatitis manifests which voiding 
dysfunction of nocturia urine frequency of two to four times 
per night.

8.  The wear of absorbent materials has not been manifested.

9.  Urinary frequency of more than five times a night or 
urinary retention requiring intermittent or continuous 
catheterization has not been more nearly approximated.


CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 30 percent for 
arteriosclerotic cardiovascular disease, status post-coronary 
artery bypass graft with history of hypertension, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code (DC) 7017 
(2004).

2.  The requirements for a rating of 20 percent, but no more, 
for duodenal ulcer have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.114, DC 7305 
(2004).

3.  The requirements for a rating in excess of 10 percent for 
hyperthyroidism have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.119, DC 7900 
(2004).

4.  The requirements for a rating of 20 percent, but no more, 
for prostatitis have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.115, 4.115b, DC 7527 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, 38 U.S.C.A. § 5100 et seq., upon receipt of a 
substantially complete application for benefits, and prior to 
an adverse initial adjudication, imposes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
a duty to notify the claimant what information and evidence, 
if any, the claimant is to provide, what evidence VA will 
attempt to obtain, and for the claimant to submit any 
information or evidence in his or her possession.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The VCAA also requires VA to assist 
the claimant with obtaining the evidence necessary to 
substantiate the claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326.

VCAA duty to notify

The veteran filed his current claim in July 2001.  In a 
letter dated in August 2001 (letter), the RO informed the 
veteran of the VCAA and VA's obligations under the act, to 
include the evidence needed to support his claim.  As to who 
would obtain what part of the evidence needed, the letter 
informed the veteran that the RO would arrange for an 
examination and obtain any VA treatment records related to 
his claim, if he returned the provided VA forms 21-4138 with 
the identity of the VA treatment facility which maintained 
the records.  Further, the letter informed him that VA 
treatment records for the period May 2001 to July 2001 had 
been obtained.  The letter instructed the veteran to submit 
treatment records from his providers or complete, sign, and 
return, the enclosed VA Forms 21-4142 to authorize VA to 
obtain them on his behalf.  The letter also informed the 
veteran to send information which described any additional 
evidence he desired obtained, or the evidence itself, which 
the Board construes as reasonably informing him to submit any 
evidence in his possession.

The Board finds that the letter meets the notice-content 
requirements of the VCAA.  38 U.S.C.A. §§ 5103(a) and 
5103(b)(3); 38 C.F.R. § 3.159(b)(1); VAOPGCPREC 1-2004 
(February 24, 2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Pelegrini v. Principi, 18 Vet. App. at 120-21; 
Quartuccio v. Principi, 16 Vet. App. 183.

VCAA duty to assist

The RO obtained the veteran's VA treatment records and his 
private treatment records related to his claim, and arranged 
for appropriate examinations.  Neither the veteran nor his 
representative asserts that there is additional evidence to 
be obtained or that there is a request for assistance that 
was not been acted on.  The Board notes that the veteran's 
NOD asserted that the 2001 examinations were inadequate for 
rating purposes.  The veteran received appropriate 
examinations again in 2004, and the claim file reflects no 
record of assertions of inadequacy as concerned those.  All 
records obtained or generated have been associated with the 
claim file.  Thus, the Board finds that the RO has complied 
with the duty to assist the veteran with the development of 
his claim, 38 C.F.R. § 3.159(c), and that he has received 
proper VA process.

Factual background

Historically, a July 1973 rating decision granted service 
connection for arterial hypertension, prostatitis, duodenal 
ulcer, and hyperthyroidism, all with a noncompensable 
evaluation.  Pursuant to a November 1999 claim for an 
increase, a January 2000 rating decision increased the 
evaluation for arterial hypertension to 30 percent and the 
evaluation for his hyperthyroidism and duodenal ulcer was 
increased to 10 percent each.  The noncompensable evaluation 
for his prostatitis was continued.  He filed his current 
claim for an increase in July 2001.  A December 2001 rating 
decision continued those evaluations.




Factual background, heart disability

Private treatment records generated in 2000 reflect that a 
pharmacological stress test showed an area of ischemia in the 
left anterior descending distribution, which his provider 
thought could be artificial in nature.  The March 2000 test 
also revealed a left ventricle ejection fraction of 53 
percent.  The provider opined that the veteran's atypical 
chest pain was musculoskeletal related.

The August 2001 examination report reflects that the veteran 
reported that he experienced a myocardial infarction in 1994 
and underwent the status post-coronary artery bypass graft 
afterwards.  He reported his medications as Fosinopril 20 mg 
daily and Atenolol 25 mg daily.  The veteran related that he 
had experienced daily chest pain over the prior six months, 
which he described as an uncomfortable feeling under the left 
arm, occasionally under the left breast, and some substernal 
soreness.  The pain was exertional and non-exertional, and 
was sometimes helped by rest and sometimes not.  He denied 
any history of dizziness or syncope and complained of 
dyspnea, and related that he could walk 50 to 60 yards.  He 
also related that he noted occasional peripheral swelling, 
and that he slept on three pillows to breathe better.  He 
denied any history of paroxysmal nocturnal dyspnea.  Physical 
examination revealed a pulse of 68, respiration of 16, blood 
pressure of 140/80, 130/80 sitting, 126/76 reclining, and 
132/80 standing.  Cardiac examination revealed a regular rate 
without murmur, rib, or gallop.  PMI was not displaced, 
precordium was not hyperactive, and he had trace to 1+ 
pretibial edema.  Lungs were clear to auscultation and 
percussion without rales, rhonchi, or wheezes.  Laboratory 
results revealed chemistries to be normal.  The chest x-ray 
showed mild cardiomegaly and evidence of previous coronary 
artery bypass graft.  The veteran was unable to complete the 
stress test due to leg fatigue.  The examiner rendered a 
diagnosis of arteriosclerotic cardiovascular disease status 
post-myocardial infarction and coronary artery bypass graft 
(METS greater than 5 but less than 7).

A July 2002 VA treatment note reflects that a privately 
conducted catheter examination showed mildly elevated left 
heart filling pressure, no aortic valve gradient, normal left 
ventrical systolic function with no segmental wall motion 
abnormality.  The bypass graft to the fist diagonal was 
occluded, and the others showed good flow.  Medical therapy 
was suggested.

The September 2002 VA examination report reflects that the 
veteran complained of aggravating chest pain two to three 
times a week, which, for the past six to eight months, 
awakened him between 2:00 and 3:00 a.m., for which he took 
nitroglycerine on average twice a week, with a "little 
relief."  He also reported dizziness on standing but no 
syncope.  He had dyspnea on exertion and related that he 
could walk 20 yards and he did not exercise.  He also 
reported daily swelling.  Findings on physical examination 
were essentially the same as at the 2001 examination.  The 
highest blood pressure reading was 164/84.  Chest x-ray 
showed the heart as still enlarged, same as last x-ray.  The 
examiner read the catheterization report as showing a normal 
left ventricular systolic function with an ejection fraction 
of 65 percent.  The veteran declined the stress test, as he 
did not believe he could complete it, so it was canceled.  
The diagnosis and the estimated METS were the same as at the 
2001 examination.

The March 2004 examination report reflects that the veteran 
reported that, since his last examination, his medications 
had kept his blood pressure down and that he experienced 
chest pain of 5/10 almost always three to four times a day.  
He had the pain when he lay down at night or when he tried to 
do anything.  He related that he took nitroglycerine one to 
two times a week with relief most of the time.  He reported 
dizziness only on standing, dyspnea on exertion, that he 
could walk 50 yards, and that he had peripheral swelling that 
sometimes resolved overnight.  He denied any history of 
syncope.  Bending over hurt him and tired him more.  He took 
Atenolol 25 mg daily, Isosorbide 10 mg twice a day, 
Fosinopril 10 mg daily, and nitroglycerine as needed.  
Physical examination revealed a pulse of 72, respiration 20, 
and blood pressure of 160/90, 146/90 sitting, and 156/80 
reclining.  Lungs were clear to auscultation and percussion 
without rales, rhonchi, or wheezes.  The heart revealed a 
regular rate without murmur, rub, or gallop.  PMI was not 
displaced, and precordium was not hyperactive.  The abdomen 
was proturbent without apparent organomegaly, masses, or 
tenderness.  Bowel sounds were normoactive, and he had a 
trace of pretibial edema.  There was positive chest wall pain 
to palpation over the left axillary area and breast area.  
Test results showed no anemia.  A gated heart scan of January 
2004 was normal with a left ventricle ejection fraction of 63 
percent.  Diagnoses were hypertension and arteriosclerotic 
cardiovascular disease, status post-myocardial infarction, 
status post-four-vessel coronary artery bypass graft, and 
estimated METS of greater than 5 but less than 7.

At the January 2004 RO hearing, the veteran's representative 
asserted that the veteran's heart condition caused him to 
collect fluid, and that he had difficulty walking even 50 
feet.  The veteran related that just taking the garbage out 
and returning tired him out to where he required 5 to 10 
minutes to recover, and that he had angina every two to three 
days.  He estimated that he had fluid problems about once a 
month, as his feet swelled all the time.  At the April 2005 
Travel Board, the veteran related that his main complaint was 
that he no longer could do anything, he took a lot of 
medication, and he experienced daily pain, but the medication 
was controlling it pretty good.

Applicable law and regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board considers the applicability of a higher rating for 
the entire period in which the appeal has been pending.  Id; 
Powell v. West, 13 Vet. App. 31, 35 (1999).

Analysis

Post-coronary bypass surgery residuals which manifest with a 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray, warrants an 
evaluation of 30 percent.  38 C.F.R. § 4.104, DC 7017.  More 
than one episode of acute congestive heart failure in the 
past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or, left ventricular dysfunction  
with an ejection fraction of 30 to 50 percent, warrants an 
evaluation of 60 percent.  Id.  Chronic congestive heart 
failure; or, workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope; or, left ventricular 
dysfunction with an ejection fraction of less than 30 
percent, warrants an evaluation of 100 percent.  Id.

One MET (metabolic equivalent) is the energy cost of  
standing quietly at rest and represents an oxygen uptake of 
3.5 milliliters per kilogram of body weight per minute.  
When the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, 
fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104, Note (2).

All of the medical evidence of record reflects that the 
veteran's heart disability manifests with an estimated METS 
of greater than 5 but less than 7.  The examination reports 
reflect that, in light of the veteran's inability to 
complete a stress test, the examiners ascertained the 
veteran's exertional level at which he experienced dyspnea, 
angina, or dizziness.  Thus, the Board finds that the 
estimated METS is sufficient for rating purposes, and that 
the veteran's heart disability, status post-coronary artery 
bypass graft more nearly approximates a 30 percent 
evaluation than a higher one.  38 C.F.R. §§ 4.3, 4.7.  The 
Board finds that a higher evaluation has not been more 
nearly approximated, as the veteran's estimated METS is 
greater than 5, and there is no medical evidence of acute 
congestive heart failure or syncope, and his left ventricle 
ejection fraction has consistently been above 50 percent 
during the appeal period.  DC 7017.  The Board further notes 
that a separate evaluation for the veteran's hypertension is 
not indicated, as his heart disability is diagnosed as one 
of aortic insufficiency, which causes his hypertension, and 
he is separately evaluated for hyperthyroidism as well.  See 
DC 7101, Note (2).

Factual background, duodenal ulcer disability

The August 2001 examination report reflects that the veteran 
complained of indigestion and occasional reflux one to two 
times a week, which was worse after eating pizza and green 
onions.  He took no medication but drank baking soda and 
water for relief.  He denied nausea and vomiting, and he had 
not noted any melena nor hematochezia.  He attributed 
occasional bright red blood to his hemorrhoids.  Physical 
examination revealed his abdomen to be obese without apparent 
organomegaly or masses.  Bowel sounds were normoactive.  
Upper gastrointestinal series showed swallowed barium to flow 
smoothly through the esophagus, with no evidence of 
obstruction or mass lesion.  Evaluation of the stomach and 
duodenal bulb was limited due to poor coating.  Linear area 
of barium collection in the duodenal bulb was considered to 
be secondary to scarring.  Other findings were unremarkable.  
The examiner rendered a diagnosis of duodenal ulcer disease.

A June 2002 VA treatment note reflects that the veteran 
related he had no trouble swallowing and he denied any 
symptoms of gastroesophogeal reflux disease.

The veteran's June 2002 statement related complaints as to 
the effort required to get diagnostic tests performed and how 
they were conducted.  He also complained about unexplained 
notations of his heart being enlarged.

The March 2004 examination report reflects that the veteran 
could not tell the examiner how often he experienced flare-
ups.  He reported heartburn one to two times a week, and he 
felt like he needed to belch.  He took baking soda with 
relief.  He denied any specific food intolerance and reported 
occasional nausea but no vomiting.  He had noticed blood but 
related that he also had hemorrhoids which bleed.  Upper 
gastrointestinal tests showed the stomach to be unremarkable.  
The duodenal bulb was not well coated, but no definite ulcers 
were identifies, and there was some prominence of the mucosal 
folds on the medial aspect of the duodenal sweep.  No 
diagnosis was rendered for the duodenal ulcer.

At the RO hearing, the veteran related that he had acid 
indigestion not everyday but periodically, and that, though 
he got a little gag, he had not thrown up as of the date of 
the hearing.  He wanted to belch but couldn't, so he took 
soda and water.  He was told that his loose bowels were the 
result of the medications he was taking.  He related at the 
Travel Board that he had given up foods like pizza and 
spaghetti sauce and other spicy foods, but he still 
experienced hyperacidity.  He related that he experienced 
diarrhea two to three times a week for no apparent reason.  
The veteran declined the representative's description of 
vomiting and related that his symptoms included belching 
something which was more like phlegm.  He noted that it was 
not as frequent since he ceased all spicy foods, 
approximately once or twice a month, but the looseness of his 
stools was always there.   He used over-the-counter 
medications for relief.

Applicable law and regulation

The legal standard for evaluating disabilities are set forth 
above and are incorporated here by reference.

Analysis

The rating criteria provide that a duodenal ulcer which 
manifests with severe; pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health, 
warrants an evaluation of 60 percent.  38 C.F.R. § 4.114, DC 
7305.  Moderately severe symptoms, less than severe but with 
impairment of health manifested by anemia and weight loss; 
or, recurrent incapacitating episodes averaging 10 days or 
more in duration at least four or more times a year, 
warrants an evaluation of 40 percent.  Id.  Moderate, 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration; or with continuous 
moderate manifestations, warrants a 20 percent evaluation, 
and mild, with recurring symptoms once or twice yearly, 
warrants a 10 percent evaluation.  Id.

The veteran's duodenal ulcer is currently evaluated as 10 
percent disabling, which is mild twice yearly symptoms.  
Although the various treatment notes in the claim file 
reflect the veteran as denying significant symptoms, in 
light of his testimony at the hearing and the symptoms he 
has consistently related at his examinations, the Board 
accords him the benefit of the doubt and finds his duodenal 
ulcer more nearly approximates a 20 percent evaluation for 
moderate episodes.  The record sufficiently shows the 
veteran experiences symptoms on almost a daily basis, which 
meets the standard of several times year.  38 C.F.R. §§ 4.1, 
4.3, 4.7.  The Board finds that a higher evaluation is not 
warranted by the evidence, as the veteran has not 
experienced any incapacitating episodes, anemia, or weight 
loss.  DC 7305.

Factual background, hyperthyroidism disability

An October 2000 VA treatment note reflects that the veteran 
denied diarrhea, constipation, and abdominal swelling or 
pain.  He reported similarly in July 2001.
The August 2001 examination report reflects that he was 
diagnosed with hyperthyroidism in 1961 and was treated with 
radioactive iodine for over seven months.  His daily 
medication was reported as Synthroid 0.05 mg.  He reported 
knots in his neck which occasionally were sore, and that he 
had noted some fatigue and difficulty swallowing during the 
prior six months.  Laboratory tests revealed thyroid 
stimulating hormone to be normal as was his urinalysis.  The 
diagnosis was hypothyroidism, status post-radioactive iodine 
treatment with resulting hypothyroidism euthyroidism on 
replacement.

The September 2002 examination report reflects that the 
veteran complained of knots and sores on his neck but denied 
any trouble swallowing.  The examiner noted that a needle 
biopsy of nodules noted on the veteran's thyroid showed the 
nodules to be benign.  The diagnosis was hyperthyroidism, 
status post-radioactive iodine treatment with resulting 
hypothyroidism euthyroidism on replacement.  A July 2003 
treatment note reflects that his thyroid stimulation hormone 
was slightly elevated, and he was told to increase his 
medication to 0.1 mg from 0.05 mg.

The March 2004 examination report reflects that the veteran 
related he took Synthroid 0.1 mg daily.  He related that he 
either was constipated or had diarrhea.  He took Imodium for 
the diarrhea which made him constipated.  He took laxatives 
if it was bad.  Lab tests showed basic metabolic panel and 
thyroid stimulating hormone as normal.  The diagnosis was 
hyperthyroidism, status post-radioactive iodine treatment 
with resulting hypothyroidism normal thyroid function on 
replacement therapy.  The primary concern he related at the 
Travel Board was his apprehensiveness and concern for the 
possible development of cancer.

Applicable law and regulation

The legal standard for evaluating disabilities are set forth 
above and are incorporated here by reference.

Analysis

Hyperthyroidism which manifests with emotional instability, 
tachycardia, fatigability, and increased pulse pressure or 
blood pressure, warrants an evaluation of 60 percent.  
38 C.F.R. § 4.119, DC 7900.  If tachycardia, tremor, and 
increased pulse pressure or blood pressure are manifested, a 
30 percent evaluation is warranted.  Id.  Symptoms of 
tachycardia, which may be intermittent, and tremor; or, if 
continuous medication required for control, warrant a 10 
percent evaluation.  Id.  If disease of the heart is the 
predominant finding, evaluate as hyperthyroid heart disease 
(DC 7008) if doing so would result in a higher evaluation 
than using the criteria above.  Id., at Note (1).

DC 7008 provides that hyperthyroid heart disease may be 
included as part of the overall evaluation for 
hyperthyroidism under DC 7900.  However, when atrial 
fibrillation is present, hyperthyroidism may be evaluated 
either under DC 7900 or under DC 7010 (supraventricular 
arrhythmia), whichever results in a higher evaluation.

The veteran's current evaluation of 10 percent for his 
hyperthyroidism is based on his need for continuous 
medication to control his symptoms.  The evidence of record 
preponderates against a higher evaluation under DC 7900, as 
his symptomatology does not include emotional instability, 
tachycardia, or the other criteria of DC 7900.  38 C.F.R. 
§§ 4.3, 4.7.  As already noted, the veteran's hypertension 
is diagnosed as part of his heart disability as is his 
fatigability.  Thus, his hyperthyroidism symptomatology does 
not more nearly approximate a higher evaluation on that 
basis.  See 38 C.F.R. § 4.14.

The Board notes the consistent diagnoses in the examination 
reports of hyperthyroidism, status post-radioactive iodine 
treatment with resulting hypothyroidism.  Hypothyroidism is 
rated under DC 7903.  The Board further notes that any 
hypothyroidism manifested by the veteran is the result of 
his treatment for hyperthyroidism.  Thus, the Board finds 
that a higher evaluation under DC 7903 is not appropriate, 
and that his hyperthyroidism more nearly approximates a 10 
percent evaluation.  38 C.F.R. §§ 4.1, 4.3, 4.7.

Factual background, prostatitis

The August 2001 examination report reflects that the veteran 
related that he experienced approximately two episodes of 
prostatitis a year, which consisted of burning, dysuria, and 
sometimes fever, but no notation of gross blood.  Prior 
needle biopsy for cancer was negative.  Examination revealed 
a gland relatively small for the veteran's age.  Urine sample 
taken after prostate massage showed pus in the urine.  The 
diagnosis was history of recurrent prostatitis.

VA treatment note of January 2002 reflects that the veteran 
reported no urine urgency, frequency, nocturia, or dysuria, 
and a June 2002 note reflects he reported nocturia times 3.  
The veteran's June 2002 statement reflects that he asserted 
that he experienced nocturia three to four times a night.

The September 2002 examination report reflects that the 
veteran was taking Trazacin for symptoms of a decreased urine 
stream and post-void dribbling.  The veteran reported that 
the medicine had helped, but he still experienced a slow 
stream and post-void dampness.  Examination revealed the 
prostate to be slightly enlarged but without nodularity.  The 
examiner noted that the veteran did not wear pads and he had 
not had a recent regimen of antibiotics for recurrent 
prostatitis.

A November 2002 treatment note reflects that the veteran 
denied nocturia, and a July 2003 note reflects that the 
veteran reported that he was voiding well.

As concerned his prostate, the veteran related that he 
urinated all the time.  He related that he did not have to 
change his clothes because of dribbling because he usually 
was at home where he could get to the bathroom.  When out, he 
carried a towel in case of emergency.  His urinary frequency 
bothered him more at night than during the day because it 
broke his rest.

The March 2004 examination report reflects that the veteran 
was prescribed Flomax for symptoms of benign prostatic 
hypertrophy.  He reported urinary frequency of around five 
times a night and six to seven times a day, and he reported 
post-void dribbling, though he wore no pads either during the 
day the night.  He had not been treated with antibiotics for 
recurrent infections during the prior year.  The examiner 
diagnosed benign prostatic hypertrophy, with symptoms of 
bladder outlet obstruction.

The veteran related at the Travel Board that, although he 
tried not to drink much water before retiring at 10:00 p.m., 
just enough to take his medications, he averaged voiding four 
times a night, though it could sometimes be more or less.  
The veteran related that he did not wear absorbent pads 
because he did not want to go around in a diaper, but on 
average he had to change his underwear twice a day, sometimes 
three times due to leakage or post-void dribbling.

Applicable law and regulation

The legal standard for evaluating disabilities are set forth 
above and are incorporated here by reference.

Analysis

Prostate gland symptomatology is rated either under the 
criteria for voiding dysfunction or urinary tract infection, 
whichever is predominant.  38 C.F.R. § 4.115b, DC 7527.  
Voiding dysfunction requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day warrants an evaluation of 60 percent.  
38 C.F.R. § 4.115.  Symptoms requiring the wearing of 
absorbent materials which must be changed 2 to 4 times per 
day warrant an evaluation of 40 percent.  Id.  The wearing 
of absorbent materials which must be changed less than 2 
times per day warrants an evaluation of 20 percent.  Id.

Urinary frequency which results in daytime voiding interval 
less than one hour; or, awakening to void five or more times 
per night, warrants an evaluation of 40 percent.  38 C.F.R. 
§ 4.115.  Daytime voiding interval between one and two 
hours; or, awakening to void three to four times per night, 
warrants an evaluation of 20 percent.  Id.  Daytime voiding 
interval between two and three hours; or, awakening to void 
two times per night, warrants an evaluation of 10 percent.  
Id.

The Board finds that the evidence of record shows the 
veteran's recurring prostatitis residuals to more nearly 
approximate a 20 percent evaluation under the criteria for 
urinary frequency.  38 C.F.R. §§ 4.3, 4.7.  The Board notes 
the veteran's testimony that he must change his underwear on 
average of twice daily but, nonetheless, finds that this 
factor does not constitute more nearly approximation of a 40 
percent evaluation for the wear of absorbent materials which 
must be changed two to four times a day.  The Board makes 
this finding based on the fact that common place underwear 
is not designed or meant for compensating for urinary 
incontinence of dribbling as are absorbent materials 
designed for that purpose.  Thus, the Board does not deem it 
appropriate to equate the necessity of changing underwear 
with that of changing absorbent materials.

The Board finds, however, that the veteran's voiding 
dysfunction symptomatology does more nearly approximate a 
higher evaluation under urinary frequency.  38 C.F.R. § 4.7.  
The Board notes that the veteran's VA treatment records 
reflect that his reports during routine check-ups conflict 
with those provided at the examinations.  As noted above, 
those records reflect the veteran as having denied nocturia, 
but he reported nocturia at the examinations and the Travel 
Board.  The Board will grant him the benefit of the doubt 
and accord more weight to the examination reports and his 
sworn testimony at the Travel Board.  38 C.F.R. § 4.3.  The 
March 2004 examination report reflects that he reported 
nocturia of around five times, and he related at the Travel 
Board that, on average, he has nocturia of four times, 
sometimes more, sometimes less, but four on average.  Thus, 
the Board finds that the veteran's urinary frequency more 
nearly approximates a 20 percent evaluation for awakening to 
void three to four times a night.  38 C.F.R. § 4.7, 4.115.
The Board finds that a higher evaluation is not warranted or 
more nearly approximated, as the evidence preponderates 
against awakening to void five or more times a night, or 
urinary retention requiring intermittent or continuous 
catheterization.  38 C.F.R. § 4.115.




ORDER

Entitlement to an increased rating for arteriosclerotic 
cardiovascular disease, status post-coronary artery bypass 
graft with history of hypertension, is denied.

Entitlement to an evaluation not to exceed 20 percent for 
duodenal ulcer is granted, subject to the law and regulations 
governing the award of monetary benefits.

Entitlement to an increased rating for hyperthyroidism is 
denied.

Entitlement to an evaluation not to exceed 20 percent for 
prostatitis is granted, subject to the law and regulations 
governing the award of monetary benefits.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


